DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Chavka on August 26, 2022.
The application has been amended as follows: 
Claims 29–32 have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1–2, 4–5, and 7–11, the prior art does not teach or suggest the claimed, “an impactor configured to simulate a plunger rod of the drug delivery device; an energy source configured to reduce a distance between the impactor and the plunger such that the impactor strikes the plunger; and a monitoring system including at least one of a pressure sensor configured to output a pressure signal representative of a pressure of a fluid expelled from the outlet of the syringe, or a first load cell configured to output a first force signal representative of one or more impacts caused by the impactor.”
Regarding claims 19–25 and 28, the prior art does not teach or suggest the claimed, “an impactor configured to simulate a plunger rod of the drug delivery device; an energy source configured to reduce a distance between the impactor and the plunger such that the impactor strikes the plunger; an anvil member supporting the syringe and configured to hold the syringe stationary relative to the impactor when the impactor strikes the plunger; and a first load cell configured to output a first force signal representative of an impact caused by the impactor striking the plunger.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach syringe impact testing simulations, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852